TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00258-CR


Derek Watson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0996019, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel filed a brief in this cause, an appeal from a judgment
of conviction for murder, on December 11, 2001.  The State's brief has not been filed.  This Court
has now received appellant's pro se motion to dismiss counsel and to allow appellant to represent
himself on appeal.
Appellant's motion is granted in part.  As required by Hubbard v. State, 739 S.W.2d
341 (Tex. Crim. App. 1987), this cause is remanded to the district court.  Upon remand, that court
shall promptly conduct a hearing at which appellant shall be admonished of the disadvantages of
self-representation and evidence shall be developed as to whether appellant's decision to relinquish
the benefits of counsel is knowingly and voluntarily made.  If appellant persists in his request to
dismiss counsel, the district court shall allow counsel to withdraw from the cause and make available
to appellant a copy of the appellate record.  If counsel is allowed to withdraw, the brief filed by her
will be stricken.  Appellant will have thirty days from the date of the hearing to file a pro se brief
with the Clerk of this Court.
A record of the hearing hereby ordered, including a transcription of the court
reporter's notes and copies of all orders entered by the district court, shall be filed with the Clerk of
this Court by February 28, 2002.
It is ordered January 17, 2002.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish